DETAILED ACTION
Claims 21-40 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 24, 27 and 36  are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 6 and 12 of U.S Patent No. 11,178,559 (559’ hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the referenced U.S. Patent  and since the referenced U.S. Patent application and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #: 17/504, 731 (731’) 
US Patent #: 11,178,559  (559’)
Claim 27, A computer-implemented method for improved monitoring of cellular sites, the method comprising:
Claim 6.  A computer-implemented method for improved monitoring of cellular sites, the method comprising
determining that a first base station of one or more base stations has a down status; 

Claim 24: wherein the connection between the mediation server and the first base station is between an operational support system associated with the one or more operational support systems databases and the mediation server associated with the first base station.







based on the determination that the first base station has a down status,
determining that a connection failure alarm for the first base station has been triggered; 


based on the determination that the connection failure alarm for the first base station has been triggered, identifying a neighbor base station to the first base station; 

determining that the neighbor base station does not include performance management data associated with the first base station within a predetermined time period; and 
receiving base station status for one or more base stations from at least one operational support system (OSS) database, the base station status indicating whether each base station of the one or more base stations has an up status or a down status;

 determining that a first base station of the one or more base stations has a down status;
based on the determination that the first base station has a down status, identifying a connection failure between an operational support system associated with the OSS database and a mediation server associated with the first base station; 

based on the identification of the connection failure between the operational support system and the mediation server, identifying a neighbor base station to the first base station; 








determining that the neighbor base station does not include recent performance management data associated with the first base station; 
based on the determination that the neighbor base station does not include performance management data within the predetermined time period, updating the base station status for the first base station to be a down status;
Claim 22: providing an indication of the updated base station status for the first base station via a graphical user interface.

wherein the method is performed using one or more processors.
based on the determination that the neighbor base station does not include recent performance management data, updating the base station status for the first base station to be a down status; and 
providing an indication of the updated base station status of first base station via a graphical user interface; 

wherein the method is performed using one or more processors.


Although the conflict claims are not identical, they are not patentably distinct from each other because 731’ discloses the  computer-implemented method for improved monitoring of cellular sites, comprising:
	based on the determination that the first base station has a down status,	determining that a connection failure alarm for the first base station has been triggered; 
	based on the determination that the connection failure alarm for the first base station has been triggered, identifying a neighbor base station to the first base station; 
	based on the determination that the neighbor base station does not include performance management data within the predetermined time period,
731’ does not discloses the phrase “identifying a connection failure between an operational support system associated with the OSS database and a mediation server associated with the first base station” and “within the predetermined time period” in the instant application. However, it would have been obvious to one or ordinary skill in the art to determined the combination of claims 22, 24 and 27 teaches the mediation server and the first base station is between an operational support system associated with the one or more operational support systems databases and the mediation server associated with the first base station  and performance management data within time period (as disclosed in claims 28-29) performing the same functions as the instant application. Therefore, they are not patentably distinct from each other.
Regarding claims 21 and 36 are rejected for the same reasons as claim 27 described above corresponding to U. S. Patent claims 1 and 12.
6.	Therefore, this is Non-provisional nonstatutory obviousness-type double patenting rejection because the conflicting claims in the U. S. Patent.

Allowable Subject Matter
Claims 26, 33-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-30, 36 and 38-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cotanis et al. (US 9,113,353 B1).
Regarding claim 27, Cotanis teaches a computer-implemented method for improved monitoring of cellular sites, the method comprising: 
determining that a first base station of one or more base stations has a down status (receive a value associated with each key performance indicator from a set of key performance indicators associated with a wireless network, where indication include signal power and down cell see Cotanis: Fig.7 step 702; Col.17 lines 26-38);
based on the determination that the first base station has a down status, determining that a connection failure alarm for the first base station has been triggered (determining network performance problem include inactive antenna cell “the network optimization device can send, in response to identifying the network performance problem, an inactive cell request to identify inactive antenna cells from a set of antenna cells associated with the geographic area. The inactive cell request, for example, can be sent to a down cell detection module” see Cotanis: Fig.7 step 706; Col.17 lines 43-48); 
based on the determination that the connection failure alarm for the first base station has been triggered, (in response to inactive cell request and identified not an inactive cell problem “At 708, the network optimization device can receive, in response to the inactive cell request, an indication that each antenna cell from the set of antenna cells is active. As such, the network performance problem can be identified as not an inactive cell problem” see Cotanis: Col.17 lines 48-52), determining that the first base station is associated with the first base station (network optimization device can receive network information (e.g. key performance indicator) from a network database see Cotanis: Fig.2 element 120); identifying a neighbor base station to the first base station; 
determining that the neighbor base station does not include performance management data associated with the first base station within a predetermined time period (determining the neighbor relation update request having network performance problem (based on performance indicator) which associated that antenna cell and predetermined time period “in response to the geographic area having the network performance problem at the first time a neighbor relation update request for each antenna cell from the set of antenna cells to update at a second time after the first time a neighbor list associated with that antenna cell” see Cotanis: Col.17 lines 53-65; Fig.7 monitoring time interval; Col.10 lines 18-24); and 
based on the determination that the neighbor base station does not include performance management data within the predetermined time period, updating the base station status for the first base station to be a down status (the network optimization device can send a signal to modify at least one of a power or an antenna tilt associated with at least one antenna cell from the set of antenna cells based on the classifying the network performance problem as a coverage hole based on network performance problem see Cotanis: Fig.7 step 714; Col.18 lines 10-47);
wherein the method is performed using one or more processors (processor 220 in network optimization device 201 see Cotanis: Fig.2).  
Regarding claim 28, Cotanis taught the method of claim 27 as described hereinabove. Cotanis further teaches wherein the recent performance management data is within the previous 30 minutes (predetermined time period see Cotanis: Fig.7 monitoring time interval; Col.10 lines 18-24).  
Regarding claim 29, Cotanis taught the method of claim 27 as described hereinabove. Cotanis further teaches wherein the recent performance management data is within the previous 24 hours (predetermined time period see Cotanis:  Fig.7 monitoring time interval; Col.10 lines 18-24).  
Regarding claim 30, Cotanis taught the method of claim 27 as described hereinabove. Cotanis further teaches wherein the recent performance management data associated with the first base station is handover performance management data (key performance indicators include handover statistical value associated with a cell see Cotanis: Col.6 lines 15-30).  
Regarding claim 36, claim 36 is rejected for the same reason as claim 27 as set forth hereinabove. 
Regarding claim 38, claim 38 is rejected for the same reason as claim 28 as set forth hereinabove. 
Regarding claim 39, claim 39 is rejected for the same reason as claim 30 as set forth hereinabove. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23-25, 31 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotanis et al. (US 9,113,353 B1) in view of Ni et al. (US 2011/0044165 A1).
Regarding claim 21, Cotanis teaches a computer-implemented method for improved monitoring of cellular sites, the method comprising: 
identifying a first base station of one or more base stations, the first base station having a base station status that is a down status (receive a value associated with each key performance indicator from a set of key performance indicators associated with a wireless network, where indication include signal power and down cell see Cotanis: Fig.7 step 702; Col.17 lines 26-38);
determining that a connection failure alarm for the first base station has not been triggered (determining network performance problem include inactive antenna cell “the network optimization device can send, in response to identifying the network performance problem, an inactive cell request to identify inactive antenna cells from a set of antenna cells associated with the geographic area. The inactive cell request, for example, can be sent to a down cell detection module” see Cotanis: Fig.7 step 706; Col.17 lines 43-48); 
based on the determination that the connection failure alarm for the first base station has not been triggered (in response to inactive cell request and identified not an inactive cell problem “At 708, the network optimization device can receive, in response to the inactive cell request, an indication that each antenna cell from the set of antenna cells is active. As such, the network performance problem can be identified as not an inactive cell problem” see Cotanis: Col.17 lines 48-52), determining that the first base station is associated with the first base station (network optimization device can receive network information (e.g. key performance indicator) from a network database see Cotanis: Fig.2 element 120); and 
based on the determination that the first base station, updating the base station status for the first base station to be an up status (the network optimization device can send a signal to modify at least one of a power or an antenna tilt associated with at least one antenna cell from the set of antenna cells based on the classifying the network performance problem as a coverage hole based on network performance problem see Cotanis: Fig.7 step 714; Col.18 lines 10-47); 
wherein the method is performed using one or more processors (processor 220 in network optimization device 201 see Cotanis: Fig.2).  
Cotanis does not explicitly teaches base station is connected to a mediation server.
However, Ni further teaches base station is connected to a mediation server (network management system (NMS) 12) in order to improve the efficiency of failure processing (see Ni: ¶[0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Cotanis to include (or to use, etc.) the base station is connected to a mediation server as taught by Ni in order to improve the efficiency of failure processing (see Ni: ¶[0005]).
Regarding claim 23, the modified Cotanis taught the method of claim 21 as described hereinabove. Cotanis further teaches wherein the base station status for the one or more base stations is received from one or more operational support systems databases (network database 120 include key performance indicators of network information see Cotanis: Fig.1; Col.19 lines 48-56).  
Regarding claim 24, the modified Cotanis taught the method of claim 23 as described hereinabove. Cotanis does not explicitly teaches wherein the connection between the mediation server and the first base station is between an operational support system associated with the one or more operational support systems databases and the mediation server associated with the first base station.  
However, Ni teaches the wherein the connection between the mediation server and the first base station is between an operational support system associated with the one or more operational support systems databases and the mediation server associated with the first base station (the network element device or the NMS (not shown in FIG. 1) is connected to the failure monitoring module 10, and the network element device or the NMS will generate a cell outage fault once having detected a failure, and report the failure to the failure monitoring module 10 see Ni: ¶[0032-0033]) in order to improve the efficiency of failure processing (see Ni: ¶[0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Cotanis to include (or to use, etc.) the connection between the mediation server and the first base station is between an operational support system associated with the one or more operational support systems databases and the mediation server associated with the first base station as taught by Ni in order to improve the efficiency of failure processing (see Ni: ¶[0005]).
Regarding claim 25, the modified Cotanis taught the method of claim 21 as described hereinabove. Cotanis further comprising: identifying a second base station of the one or more base stations, the second base station having an up status; determining that the second base station is not connected to a mediation server associated with the second base station (network database 120 provide current network configuration and performance indicators of the wireless network “The network database 120 can be configured to receive and store information and/or data associated with the wireless network 100, such as network statistics, current network configurations, and performance indicators of the wireless network 100” see Cotanis: Col.6 lines 1-11); and based on the determination that the second base station is not associated with the second base station, updating the base station status to be a down status (receive a value associated with each key performance indicator from a set of key performance indicators associated with a wireless network, where indication include signal power and down cell see Cotanis: Fig.7 step 702; Col.17 lines 26-38).  
Cotanis does not explicitly discloses the mediation server. 
However, Ni further teaches the mediation server (network management system (NMS) 12) in order to improve the efficiency of failure processing (see Ni: ¶[0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Cotanis to include (or to use, etc.) the mediation server as taught by Ni in order to improve the efficiency of failure processing (see Ni: ¶[0005]).
Regarding claim 31, Cotanis taught the method of claim 27 as described hereinabove. The modified Cotanis further comprising: determining that a second base station of the one or more base stations has an up status; determining that the second base station is not connected to a mediation server (processor 220 in network optimization device 201 see Cotanis: Fig.2) associated with the second base station; and based on the determination that the second base station is not connected to the mediation server, updating the base station status to be a down status (receive a value associated with each key performance indicator from a set of key performance indicators associated with a wireless network, where indication include signal power and down cell see Cotanis: Fig.7 step 702; Col.17 lines 26-38) in order to improve the efficiency of failure processing (see Ni: ¶[0005]).
Regarding claim 40, claim 40 is rejected for the same reason as claim 31 as set forth hereinabove.

Claim(s) 22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotanis et al. (US 9,113,353 B1) in view of Ni et al. (US 2011/0044165 A1) and further in view of Nuss et al. (US 2015/0087325 A1).
Regarding claim 22, the modified Cotanis taught the method of claim 21 as described hereinabove. Cotanis does not explicitly comprising providing an indication of the updated base station status for the first base station via a graphical user interface.  
However, Nuss further teaches the providing an indication of the updated base station status of first base station via a graphical user interface (Main cell and neighbors power load see Nuss: Fig.8-11) in order optimizing a performance of a cellular communication network (see Nuss: ¶[0001]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Cotanis to include (or to use, etc.) the providing an indication of the updated base station status of first base station via a graphical user interface as taught by Nuss in order optimizing a performance of a cellular communication network (see Nuss: ¶[0001]).
Regarding claim 32, claim 32 is rejected for the same reason as claim 22 as set forth hereinabove. 

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Cotanis et al. (US 9,113,353 B1) in view of Nuss et al. (US 2015/0087325 A1).
Regarding claim 37, the modified Cotanis taught the method of claim 36 as described hereinabove. Cotanis does not explicitly comprising providing an indication of the updated base station status for the first base station via a graphical user interface.  
However, Nuss further teaches the providing an indication of the updated base station status of first base station via a graphical user interface (Main cell and neighbors power load see Nuss: Fig.8-11) in order optimizing a performance of a cellular communication network (see Nuss: ¶[0001]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Cotanis to include (or to use, etc.) the providing an indication of the updated base station status of first base station via a graphical user interface as taught by Nuss in order optimizing a performance of a cellular communication network (see Nuss: ¶[0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


December 17, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478